MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 87 
Docket:	   Yor-15-550	
Argued:	   June	10,	2016	 	        	     	     	    	      	
Decided:	  May	9,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                            NORMAN	GAUDETTE	et	al.	
                                       	
                                      v.	
                                       	
                            MAINELY	MEDIA,	LLC,	et	al.	
	
	
ALEXANDER,	J.	

      [¶1]		Mainely	Media,	LLC,	Molly	Lovell-Keely,	and	Benjamin	Meiklejohn	

(collectively,	 Mainely	 Media)	 appeal	 from	 an	 order	 of	 the	 Superior	 Court	

(York	County,	O’Neil,	J.)	denying	their	special	motion	to	dismiss	the	complaint	

of	 Norman	 Gaudette	 and	 Joanne	 Gaudette	 pursuant	 to	 Maine’s	 anti-SLAPP	

(Strategic	 Lawsuit	 Against	 Public	 Participation)	 statute,	 14	 M.R.S.	 §	 556	

(2016).	 	 Because	 the	 anti-SLAPP	 statute	 does	 not	 apply	 to	 Mainely	 Media’s	

publication	of	the	newspaper	articles	at	issue	in	this	case,	we	affirm	the	trial	

court’s	order.	

                                  I.		CASE	HISTORY	

      [¶2]	 	 The	 record	 supports	 the	 following	 facts.	 	 See	 Nader	 v.	

Me.	Democratic	Party	(Nader	II),	2013 ME 51,	¶	2,	66 A.3d 571.	
2	

      [¶3]	 	 In	 1990,	 Norman	 Gaudette	 was	 a	 detective	 with	 the	 Biddeford	

Police	 Department.	 	 Allegations	 surfaced	 that	 Gaudette	 had	 sexually	 abused	

several	 teenage	 boys.	 	 Along	 with	 an	 internal	 investigation	 by	 the	 Biddeford	

Police	 Department,	 the	 allegations	 were	 referred	 to	 and	 investigated	 by	 the	

Maine	 Attorney	 General’s	 Office.	 	 In	 1991,	 a	 York	 County	 grand	 jury,	 after	 a	

presentation	by	the	Attorney	General’s	Office,	voted	not	to	indict	Gaudette.		He	

continued	 to	 work	 for	 the	 Biddeford	 Police	 Department	 until	 he	 retired	 in	

2001.	

	     [¶4]	 	 In	 February	 2015,	 an	 individual	 alleging	 that	 he	 had	 been	 the	

victim	of	sexual	abuse	committed	by	a	different	Biddeford	police	officer	began	

posting	about	the	alleged	abuse	on	social	media.		Meiklejohn	and	Lovell-Keely,	

a	reporter	and	an	editor,	respectively,	for	the	Biddeford-Saco-OOB	Courier,	a	

newspaper	owned	by	Mainely	Media,	began	reporting	on	the	new	allegations.		

Their	 work	 led	 them	 to	 interview	 and	 publish	 reports	 regarding	 statements	

made	by	several	of	Gaudette’s	alleged	victims	and	Terry	Davis,	the	Biddeford	

police	officer	who	originally	brought	the	1990	allegations	against	Gaudette	to	

the	Police	Department’s	attention.	

      [¶5]	 	 As	 a	 result	 of	 the	 2015	 allegations	 involving	 Gaudette	 and	 the	

other	Biddeford	police	officer,	members	of	the	public	began	holding	meetings	
                                                                                       3	

with	members	of	state	and	local	government	to	discuss	the	alleged	abuse	and	

possible	 reforms.	 	 The	 Biddeford	 City	 Council	 considered	 placing	 the	 police	

chief	and	deputy	chief	on	administrative	leave,	and	some	government	officials	

began	 to	 speak	 publicly	 about	 the	 allegations	 and	 to	 propose	 legislation	 in	

response.	

	     [¶6]	 	 One	 of	 Meiklejohn	 and	 Lovell-Kelly’s	 articles	 included	 Davis’s	

account	 of	 the	 1991	 grand	 jury	 proceeding.	 	 Davis’s	 statements,	 as	

represented	in	the	article,	contain	the	following	allegations.		A	fifteen-year-old	

boy	spoke	with	Davis	at	the	Biddeford	police	station	and	alleged	that	Gaudette	

had	 sexually	 abused	 him.	 	 Investigations	 by	 the	 Biddeford	 police	 and	 Maine	

Attorney	 General’s	 Office	 identified	 multiple	 other	 alleged	 victims	 who	

claimed	 that	 Gaudette	 had	 abused	 them.	 	 None	 of	 the	 alleged	 victims	 were	

called	to	testify	before	the	grand	jury,	and	during	Davis’s	testimony	before	the	

grand	 jury,	 an	 Assistant	 Attorney	 General	 surprised	 Davis	 by	 asking	 him	

probing	 questions	 about	 Davis’s	 father’s	 suicide	 after	 Davis’s	 father	 was	

accused	 of	 sexually	 abusing	 a	 child,	 suggesting	 to	 the	 grand	 jury	 that	 Davis	

was	 incapable	 of	 impartially	 investigating	 a	 child	 abuse	 case.	 	 Gaudette	 then	

testified	before	the	grand	jury.		The	article	reported	that	after	the	grand	jury	

voted	 not	 to	 indict	 Gaudette,	 the	 Assistant	 Attorney	 General	 went	 to	 the	
4	

Biddeford	police	station	and	asked	Davis	and	another	officer	to	meet	him	at	a	

restaurant	 in	 Biddeford,	 which	 they	 did.	 	 At	 the	 restaurant,	 the	 article	

reported,	 the	 Assistant	 Attorney	 General	 “continuously	 apologized”	 and	 told	

Davis	 that	 he	 “purposely	 threw	 the	 case	 under	 the	 bus”	 on	 orders	 from	 his	

superiors.	

	     [¶7]	 	 The	 Gaudettes	 filed	 a	 complaint	 against	 Mainely	 Media,	 LLC,	

Meiklejohn,	and	Lovell-Keely	on	June	24,	2015,	alleging	that	they	intentionally	

or	recklessly	disregarded	the	truth	or	falsity	of	the	accounts	included	in	their	

articles.	 	 The	 complaint	 included	 counts	 of	 false	 light	 portrayal,	 defamation,	

intrusion	into	seclusion,	intentional	infliction	of	emotional	distress,	negligent	

infliction	 of	 emotional	 distress,	 and	 loss	 of	 consortium,	 and	 sought	 damages	

for	loss	of	employment,	stress,	depression,	and	punitive	damages.	

	     [¶8]	 	 On	 August	 24,	 2015,	 Mainely	 Media	 filed	 a	 special	 motion	 to	

dismiss	 pursuant	 to	 14	 M.R.S.	 §	 556,	 which	 the	 court	 denied	 on	

October	26,	2015.		The	court	observed	that	the	law	is	unsettled	as	to	whether	

Mainely	 Media’s	 publication	 of	 newspaper	 articles	 constitutes	 “petitioning	

activity”	 within	 the	 meaning	 of	 the	 anti-SLAPP	 statute,	 but	 determined	 that	

this	 question	 was	 not	 dispositive	 because	 Gaudette	 had	 met	 his	 burden	 to	
                                                                                         5	

show	 that	 Mainely	 Media’s	 purported	 petitioning	 activity	 was	 devoid	 of	

reasonable	factual	support.		See	14	M.R.S.	§	556.		This	appeal	followed.1	

                                      II.		LEGAL	ANALYSIS	

      [¶9]		Mainely	Media	argues	that	its	anti-SLAPP	motion	should	have	been	

granted	because	the	articles	constitute	a	“petitioning	activity”	for	anti-SLAPP	

purposes	 and	 because	 Gaudette	 failed	 to	 show	 that	 Mainely	 Media’s	

petitioning	activity	was	devoid	of	reasonable	factual	support.	

      [¶10]		Although	the	order	denying	Mainely	Media’s	motion	is	not	a	final	

judgment,	 interlocutory	 appeals	 from	 denials	 of	 anti-SLAPP	 motions	 are	

permitted.		See	Town	of	Madawaska	v.	Cayer,	2014 ME 121,	¶	8,	103 A.3d 547.		

We	review	the	denial	of	an	anti-SLAPP	motion	de	novo.		Id.	

      [¶11]	 	 Ruling	 on	 an	 anti-SLAPP	 motion	 requires	 a	 multi-step	 analysis.		

First,	the	moving	party	“must	demonstrate	that	the	anti-SLAPP	statute	applies	

by	showing	that	the	claims	against	it	are	based	on	the	exercise	of	that	party’s	

constitutional	 right	 to	 petition.”	 	 Nader	 II,	 2013 ME 51,	 ¶	 13,	 66 A.3d 571;	

accord	Gaudette	v.	Davis,	2017 ME 86,	¶¶	8,	16,	---	A.3d	---.		If	the	moving	party	

succeeds	at	the	first	step,	the	burden	shifts	to	the	nonmoving	party	to	produce	

“prima	 facie	 evidence	 that	 at	 least	 one	 of	 the	 moving	 party’s	 petitioning	


  1		See	also	Gaudette	v.	Davis,	2017 ME 86,	---	A.3d	---,	also	decided	today.	
6	

activities	was	devoid	of	any	reasonable	factual	support	or	any	arguable	basis	

in	 law	 and	 caused	 actual	 injury	 to	 the	 non-moving	 party.”	 	 Nader	 II,	

2013 ME 51,	¶	14,	66 A.3d 571 (alterations	omitted);	accord	Gaudette	v.	Davis,	

2017 ME 86,	 ¶¶	9,	 17,	 ---	 A.3d	 ---.	 	 If	 the	 nonmoving	 party	 meets	 this	 prima	

facie	burden,	the	parties	may	seek	an	additional	procedure	for	the	evaluation	

of	whether	the	plaintiff’s	claims	may	proceed.		Gaudette	v.	Davis,	2017 ME 86,	

¶	18,	---	A.3d	---.	

       [¶12]	 	 The	 anti-SLAPP	 statute	 permits	 a	 defendant	 to	 file	 a	 special	

motion	to	dismiss	a	lawsuit	“brought	with	the	intention	of	chilling	or	deterring	

the	 free	 exercise	 of	 the	 defendant’s	 First	 Amendment	 right	 to	 petition	 the	

government	 by	 threatening	 would-be	 activists	 with	 litigation	 costs.”		

Schelling	v.	Lindell,	2008 ME 59,	¶	6,	942 A.2d 1226.		The	anti-SLAPP	statute	

applies	 only	 if	 the	 activity	 the	 plaintiff	 complains	 of	 constitutes	 “petitioning	

activity,”	which	the	statute	defines	as	

       any	 written	 or	 oral	 statement	 made	 before	 or	 submitted	 to	 a	
       legislative,	executive	or	judicial	body,	or	any	other	governmental	
       proceeding;	 any	 written	 or	 oral	 statement	 made	 in	 connection	
       with	 an	 issue	 under	 consideration	 or	 review	 by	 a	 legislative,	
       executive	or	judicial	body,	or	any	other	governmental	proceeding;	
       any	 statement	 reasonably	 likely	 to	 encourage	 consideration	 or	
       review	 of	 an	 issue	 by	 a	 legislative,	 executive	 or	 judicial	 body,	 or	
       any	 other	 governmental	 proceeding;	 any	 statement	 reasonably	
       likely	 to	 enlist	 public	 participation	 in	 an	 effort	 to	 effect	 such	
                                                                                                        7	

         consideration;	or	any	other	statement	falling	within	constitutional	
         protection	of	the	right	to	petition	government.	

14	 M.R.S.	 §	 556.	 	 We	 have	 interpreted	 this	 language	 as	 broadly	 inclusive.		

Schelling,	2008 ME 59,	¶	12,	942 A.2d 1226.	

         [¶13]	 	 We	 have	 not	 addressed	 whether	 a	 newspaper	 may	 utilize	 the	

anti-SLAPP	statute	when	it	is	facing	a	defamation	claim	based	on	its	reporting.		

We	have,	however,	interpreted	“petitioning	activity”	to	include	a	letter	to	the	

editor	published	in	a	newspaper	where	the	letter	was	“designed	to	expand	the	

public	 consideration	 of	 a	 controversial	 issue	 recently	 considered	 by	 the	

Legislature”	 and	 where	 the	 letter	 writer	 was	 the	 party	 seeking	 dismissal	

pursuant	to	the	anti-SLAPP	statute.		Id.	¶	13.		Additionally,	we	have	held	that	

the	statute	applies	to	a	defendant’s	letters	addressed	to	the	City	Council	and	

Mayor	 and	 statements	 made	 to	 a	 newspaper	 where	 these	 communications	

were	 published	 in	 a	 newspaper.	 	 Maietta	 Constr.,	 Inc.	 v.	 Wainwright,	

2004 ME 53,	¶¶	3,	7,	847 A.2d 1169.	

	        [¶14]	 	 The	 Massachusetts	 Supreme	 Judicial	 Court	 has	 held	 that	 the	

Massachusetts	 anti-SLAPP	 statute2	 does	 not	 apply	 to	 a	 reporter’s	 statements	

made	in	articles	about	a	local	development	project	because	the	articles	did	not	


    2	
     	 Mass.	 Ann.	 Laws	 ch.	 231,	 §	 59H	 (LexisNexis	 2016)	 is	 substantively	 identical	 to	 Maine’s	
anti-SLAPP	statute.	
8	

constitute	“statements	seeking	to	redress	a	grievance	or	to	petition	for	relief	

of	 her	 own.”	 	 Fustolo	 v.	 Hollander,	 920 N.E.2d 837,	 842	 (Mass.	 2010).	 	 The	

Massachusetts	court	noted	that,	in	an	affidavit,	the	reporter	stated	that	“while	

she	had	personal	views	on	the	issues	she	covered,	‘they	were	not	reflected	in	

the	articles	[she]	wrote.’”		Id.	

	     [¶15]	 	 The	 Massachusetts	 court’s	 interpretation	 of	 its	 anti-SLAPP	

statute	 provides	 useful	 guidance	 for	 interpreting	 Maine’s	 statute,	 which	

applies	when	the	moving	party	asserts	that	claims	“against	the	moving	party	

are	 based	 on	 the	 moving	 party’s	 exercise	 of	 the	 moving	 party’s	 right	 of	

petition.”	 	 14	 M.R.S.	 §	556	 (emphasis	 added).	 	 Unless	 a	 newspaper	 is	

petitioning	on	its	own	behalf,	the	newspaper	is	not	exercising	its	own	right	of	

petition.	 	 Here,	 the	 newspaper	 was	 documenting	 current	 events,	 which	

included	 documenting	 others’	 exercise	 of	 their	 right	 to	 petition.	 	 Mainely	

Media	 itself	 may	 have	 had	 views	 on	 the	 alleged	 abuse	 and	 how	 government	

should	respond	to	the	alleged	abuse,	but	those	views	were	not	communicated	

in	the	articles.		Cf.	Fustolo, 920 N.E.2d	at	842.	

	     [¶16]	 	 Mainely	 Media	 asserts	 that	 we	 have	 previously	 held	 that	 an	

attorney’s	 statements	 to	 the	 media	 on	 behalf	 of	 his	 client	 constituted	

petitioning	activity	within	the	meaning	of	the	anti-SLAPP	statute,	despite	the	
                                                                                           9	

fact	 that	 the	 attorney	 was	 not	 petitioning	 on	 his	 own	 behalf.	 	 See	

Maietta	Constr.,	Inc.,	2004 ME 53,	¶¶	3,	7,	847 A.2d 1169.		An	attorney-client	

relationship,	 which	 includes	 agency	 duties,	 is	 distinguishable	 from	 whatever	

relationship,	if	any,	a	newspaper	has	with	the	subjects	of	its	articles.	

	      [¶17]	 	 The	 language	 of	 Maine’s	 anti-SLAPP	 statute	 restricts	 its	

application	to	suits	based	on	“exercise	of	the	moving	party’s	right	of	petition,”	

14	M.R.S.	 §	 556,	 and	 the	 purpose	 of	 the	 right	 of	 petition	 is	 to	 protect	

expression	 that	 seeks	 redress	 from	 government,	 see	 Borough	 of	 Duryea	 v.	

Guarnieri,	 564 U.S. 379,	 388	 (2011)	 (“The	 right	 to	 petition	 allows	 citizens	 to	

express	their	ideas,	hopes,	and	concerns	to	their	government	and	their	elected	

representatives	 .	 .	 .	 .”);	 see	 also	 Morse	 Bros.	 v.	 Webster,	 2001 ME 70,	 ¶	 10,	

772 A.2d 842 (“‘The	typical	mischief	that	the	[anti-SLAPP]	legislation	intended	

to	 remedy	 was	 lawsuits	 directed	 at	 individual	 citizens	 of	 modest	 means	 for	

speaking	 publicly	 against	 development	 projects.’”	 (quoting	 Duracraft	 Corp.	 v.	

Holmes	Prods.	Corp.,	691 N.E.2d 935,	940	(Mass.	1998))).		Maine’s	anti-SLAPP	

statute	is	not	applicable	to	newspaper	articles	unless	those	articles	constitute	

the	newspaper	petitioning	on	its	own	behalf	or	the	party	seeking	to	invoke	the	

anti-SLAPP	statute	is	a	party	that	used	the	newspaper	to	broadcast	the	party’s	

own	petitioning	activities.	
10	

         [¶18]		Pursuant	to	this	interpretation,	Mainely	Media’s	articles	at	issue	

in	this	appeal	do	not	constitute	petitioning	activity	within	the	meaning	of	the	

anti-SLAPP	 statute.3	 	 Because	 we	 hold	 that	 the	 anti-SLAPP	 statute	 does	 not	

apply	to	Mainely	Media’s	publication	of	the	articles	at	issue	in	this	case,	we	do	

not	 reach	 any	 additional	 steps	 of	 the	 anti-SLAPP	 analysis.	 	 See	 Gaudette	 v.	

Davis,	2017 ME 86,	¶	16,	---	A.3d	---.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	     	     	     	     	
	
James	B.	Haddow,	Esq.,	(orally),	Petruccelli,	Martin	&	Haddow,	LLP,	Portland	
for	 appellants	 Mainely	 Media,	 LLC,	 Molly	 Lovell-Keely,	 and	 Benjamin	
Meiklejohn	
	
Gene	R.	Libby,	Esq.,	and	Tara	A.	Rich,	Esq.,	(orally),	Libby	O’Brien	Kingsley	&	
Champion	LLC,	Kennebunk,	for	appellee	Norman	and	Joanne	Gaudette	
	
	
York	County	Superior	Court	docket	number	CV-2015-123	
FOR	CLERK	REFERENCE	ONLY	




   3
     Because	the	news	reports	at	issue	in	this	appeal	do	not	constitute	petitioning	activity,	we	need	
not	speculate	on	when	news	reporting	or	editorializing	might	constitute	petitioning	activity.